Title: To Thomas Jefferson from Lewis Alexander, 11 July 1786
From: Alexander, Lewis
To: Jefferson, Thomas



Gentleman
Bayonne 11th: July 1786

I am honour’d with Your Esteem’d favour dated 22d: and the treaty imprinted bettween Mr. Morris, and the farmer General, the prejudice of this treaty for American trade is evident, the price for their Tobacco would otherwise Continue on the rate of 40 and 42₶ p. Cwt. to the farmers, even after a Choice made of part of their Cargoes Suitable for our Merchants that they generally would pay at 45 and 50.₶ p. Cwt. In this Consideration my father Mr. D alexandre reclaim’d in June last Year from Mr. De Callone to prohibit the farmer General making any other regulated treaty Concerning furnishment of Tobacco. He, at Same time addressed You Copy there of, and I had the honour of repeating it You in my late letter dated 9th. late. This prohibition is granted, but with the Condition of an allowance on the price to Supply for the transport of Tobacco to their Manufactorys which is oposite to the advantage on the freedom of three ports his majesty granted for encouragement of united States Commerce. On the Contrary the farmer General ought to be oblig’d to give a preference to the Cargos imported in our free ports, without any deduction that will in Some manner oblig’d the american merchants to Consign their Expeditions to the ports of havre, and morlaise, where their Cargos Composed of only Tobacco will injoy the priviledge of paying no duty. They will nevertheless be obliged to Come to one of our free ports, to take in there load in Brandy for returns which is very  inconvinient, and I hope You will interceed in Court to have this Condition reformed the prejudice resulting for united States merchants and its very equal for the farmer General to provision their Tobaccos in our free ports, where they have no other incovinient, but the transport to their manufactorys, there might be one easily established here. I hope You have Aproved and Sollicited Sir, the particular of my father’s demand in the above mentioned letter to Mr. Callone and obtain in Case of necessity, that all marchandize imported at our Port, for the account of united States Subjects, may be exposed at publick Sale without paying the regulated Duty of 4d. ⅌ liver for the Controle. This duty amounts upwards of those formerly payd to the Custom house before the freedom of our Port. If You Could obtain this liberty great advantage would result for American traders. It would furnish us the best means to Expedit at ready money, the remainders of their Cargos, that may tarry long without, in our Stores, Expeditions in Sale and returns being the very Soul of trade. I hope Sir, You will Contribute in this point of it, with Your demand, that will favour and Strengthen mine.
I have not the least doubt You have precautiously opposed Your representation to our Minister that the demand of Some of our Smallest merchants of this port, and St. Jean de Lus for a duty at 2.₶ ⅌ quintl. to be laid on the Strange fish imported here, may not be admitted. This demand is Considered ridiculous, and unreasonable by our best merchants. They refused Signing this reclamation as Contrary to the freedom of the port. You will permitt me Sir, to notice You every particular that may tend to the advantage of united States, that there trade may prosper as I much desire. I am with profound Respect Gentleman Your very Hum: & obt Servt,

Lewis Alexander

